DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsieh et al. (US 2019/0172661) hereafter “Hsieh”.
Regarding claim 1, Hsieh discloses a keyboard key structure (10), wherein the keyboard key structure comprises: a lower casing (12), comprising a base (the main body of 12) from which two hooks (the hooks on the outer walls) extend upward; an upper casing (18), comprising a top wall (top wall of 18), an annular peripheral wall around the periphery of the top wall (Fig. 2), and a through opening (the middle opening) from the top wall, and further provided with two see-through slots (see annotated Fig. 2 below), which are arranged on both sides of the through opening and in which the hooks are buckled so that the lower casing and the upper casing are assembled vertically to form an internal cavity (Fig. 3); a press shaft (20), which is contained in the cavity, and the top of which passes through the through opening; and a spring (22), which is contained in the cavity and elastically supported between the lower casing and the press shaft (Fig. 3).

    PNG
    media_image1.png
    857
    742
    media_image1.png
    Greyscale

Regarding claim 2, Hsieh further discloses each see-through slot passes through the top surface of the top wall and the inner wall surface of the annular peripheral wall (Fig. 2).
Regarding claim 3, Hsieh further discloses each hook comprises an up- right piece and a bump extending from an end of the up-right piece, the bottom of each see-through slot has a bottom wall, and each bump is contained in a see-through slot and is stopped and positioned by a bottom wall (Fig. 2).
Regarding claim 4, Hsieh further discloses the base extends upward with a convex column (the bottom protrusion of 26) arranged between the two up-right pieces, and the spring is a spiral spring and is sleeved on the convex column (Fig. 3).
Regarding claim 5, Hsieh further discloses two stoppers (31) extend on both sides of the press shaft, and when the press shaft protrudes toward the through opening, the two stoppers are stopped by the top wall (Fig. 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hsieh in view of Hermann (US 3,885,439).
Regrading claim 6, Hsieh discloses most of the claim limitations except for the upper casing is made of a light-transmitting material.
Hermann teaches a key switch in which the top cover has a light transmissive portion (see claim 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Hsieh’s device according to known methods to incorporate the teachings of Hermann to make the upper casing from light transmitting material in order to allow the user to operate the device in darker environment. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMAN MALAKOOTI whose telephone number is (571)270-0496. The examiner can normally be reached MON-FRI: 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached at (571) 272-2009. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IMAN MALAKOOTI/Examiner, Art Unit 2833                                                                                                                                                                                                        


/EDWIN A. LEON/Primary Examiner, Art Unit 2833